                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

 JAMES DOUGLAS SMITH,                         )
                                              )
             Plaintiff,                       )
                                              )
 v.                                           )          No.:   1:19-CV-226-HSM-SKL
                                              )
 OFFICER LONG, SHERIFF                        )
 HAMMOND, NURSE JANE DOE,                     )
 MAYOR OF CHATTANOOGA,                        )
 GOVERNOR OF THE STATE OF                     )
 TENNESSEE, WALMART MANAGER                   )
 ROBERT, AT&T STORE MANAGER,                  )
 AND AMERICA’S BEST VALUE INN,                )
                                              )
             Defendants.                      )


                                        ORDER

       Before the Court is the Report and Recommendation (Doc. 10) of United States

Magistrate Judge Susan K. Lee, recommending the Court assess a filing fee, dismiss this

action without prejudice for want of prosecution, and certify that any appeal from this

action would be totally frivolous. The Magistrate Judge specifically advised Plaintiff that

he had 14 days to object to the Report and Recommendation and that failure to object

would waive his right to appeal. (Doc. 10 at 3, n.1); see Fed. R. Civ. P. 72(b)(2); see also

Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (noting “[i]t does not appear that Congress

intended to require district court review of a magistrate judge’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings”). Plaintiff did not file an objection and the time to do so has now passed. The

Court has nonetheless reviewed the Report and Recommendation and the record, and

agrees with the Magistrate Judge’s well-reasoned conclusions.


                                             1
       Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Lee’s findings

of fact and conclusions of law as set forth in the Report and Recommendation (Doc. 10).

Plaintiff is assessed the full filing fee of $400 and this action is dismissed without

prejudice pursuant to Fed. R. Civ. P. 41(b). The Court further certifies that any appeal

from this action would not be taken in good faith and would be totally frivolous. Should

Plaintiff file a notice of appeal, he will be denied leave to appeal in forma pauperis. See

28 U.S.C. § 1915(a); Fed. R. App. P. 24.

       Additionally, given his repeated frivolous filings, the Court will refer the Plaintiff

to Chief Judge Pamela L. Reeves for consideration of whether injunctive measures are

appropriate pursuant to Standing Order 18-04. Plaintiff has filed no less than 18 lawsuits

this year. Most have been administratively terminated for failure to pay the required filing

fee or submit an application to proceed in forma pauperis after receiving a notice of

deficiency. See, e.g., Smith v. Aushborne, No. 1:19-mc-19; Smith v. Bitakofer, No. 1:19-

mc-20; Smith v. Chattanooga Memorial Hospital Emergency Room CEO, et al., No. 1:19-

mc-21; Smith v. Heiniker, et al., No. 1:19-mc-23; Smith v. Robinson, et al., No. 1:19-mc-

32; Smith v. Core Civic, et al., No. 1:19-mc-38; Smith v. Ashborne, et al., No. 3:19-mc-19.

Accordingly, pursuant to Standing Order 18-04, James Douglas Smith is hereby

REFERRED to Chief Judge Pamela Reeves for review and determination of whether an

injunction is appropriate.

       The Clerk is DIRECTED to close the file. A separate judgment shall enter.

       SO ORDERED this 27th day of December, 2019.



                                                       /s/ Harry S. Mattice, Jr.
                                                        HARRY S. MATTICE, JR.
                                                    UNITED STATES DISTRICT JUDGE

                                             2
